Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: anti-vibration assembly in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 7-11, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: Sakamaki (US 2012/0007322) was found to be the closest prior art.  Sakamaki discloses a chuck (See Figure 1) for use with a powered driver having a rotatable drive shaft, the chuck comprising: a body 1 having a nose section and a tail section (See Figure 1), the tail section being configured to rotate with the drive shaft (Note: threaded portion 36 attaches to a drive shaft) and the nose section having an axial bore formed therein and a plurality of passageways formed therethrough and intersecting the axial bore (See Figure 1); a plurality of jaws 4 movably disposed in the passageways (See Figure 1); a nut 12 rotatably mounted about the body 1 and operably coupled with the jaws 4 such that rotation of the nut 12 in a closing direction moves the jaws 4 toward an axis of the axial bore and rotation of the nut 12 in an opening direction moves the jaws away from the axis [0022] (See Figure 1); a sleeve 2 rotatably mounted about the body 1, wherein the sleeve 2 is operably coupled to the nut 12 such that the sleeve selectively rotates the nut [0041], wherein the sleeve 2,13 is configured to rotate relative to the nut when transitioning between a locked position and an unlocked position (Note: the chuck is considered locked when the spring engages the ratchet teeth and unlocked when the spring is disengaged from the ratchet teeth); and an anti-vibration 19 assembly operably disposed between the sleeve 2,13 and the nut 12, wherein the anti-vibration assembly is configured to absorb vibration caused by operation of the power driver (Note: the o-ring 19 is capable of absorbing some amount of vibration caused by operation of the power tool).
Regarding independent claim 7, Sakamaki does not disclose a bearing ball; an inner race operably disposed between the nut and the bearing ball; and an outer race operably disposed between the bearing ball and the anti-vibration assembly; wherein, when the sleeve is in a locked position, the nut is tightened against the inner race and applies a force on the inner race which transfers to the outer race via the bearing ball and applies a force on the anti-vibration assembly such that the anti-vibration assembly applies at least an increased force on the sleeve.
Regarding independent claim 15, Sakamaki does not disclose wherein the anti vibration assembly comprises an elastic member affixed to a surface that rotates with the nut and is compressed against the sleeve, and wherein the elastic member comprises at least one pad affixed to a protruded portion of the nut that engages the sleeve, wherein as the sleeve transitions between the locked and unlocked positions the sleeve moves relative to the at least one pad.
Regarding independent claim 16, Sakamaki does not disclose wherein the nut comprises a ferromagnetic material and the anti-vibration assembly comprises a magnet, wherein the magnet is affixed to the sleeve at a sleeve lug, wherein the magnetic force applied to the nut by the magnet maintains the position of the sleeve relative to the nut in the locked position or the unlocked position.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Sakamaki, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 7, 15, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722